725 N.W.2d 669 (2007)
Kathleen M. BURKE, Plaintiff-Appellee, Cross-Appellant,
v.
DETROIT PUBLIC SCHOOLS and Ronald Gene Alexander, Defendants-Appellants, Cross-Appellees.
Docket No. 131422. COA No. 262983.
Supreme Court of Michigan.
January 24, 2007.
On order of the Court, the motion to expand the record is DENIED. The application for leave to appeal the May 2, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.